DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 and 06/02/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Independent claims 1 and 7 recite(s) a method for modification of a balance on cross-border digital currency (CBDC)
-establishing a payment agreement with an account
-assigning a token to a user
-receiving a request for a banking transaction and an identification of the token, where the transaction uses the token to transfer funds
-executing a smart contract transaction with the banking transaction
-directing the account to modify the identified account in the request for the banking transaction in accordance with the smart contract. The elements presented in the independent claims are ways in which two parties securely communicate their need to alter a bank account, which is a way in which people manage bank accounts. Management of bank accounts are done on a daily basis as part of fundamental economic practices, which are defined as a certain method of organizing human activity.
 This judicial exception is not integrated into a practical application because the additional elements include block chain, a CBDC system including API mechanism, messaging layer and integrator mechanism.  The API mechanism, messaging layer and integrator are all aspects to communicate over a computer system, and to cause the balance management on a computer, but the elements do not alter the actual computer system or provide anything more than the application of the abstract idea on a computer element, found within MPEP 2106.05(f). Further, the method if performed with a block chain account, the blockchain is used as a security measure for the bank transactions, but is not more than a name used in the claims to present a token and a location in which the abstract idea occurs. Giving the abstract idea a specific location to be performed, such as on a blockchain, does not integrate into a practical application, if the blockchain is used an electronic element used to perform the abstract idea, and the simple application does not amount to integration per MPEP 2106.05(f). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Step 2B follows the same logic as above, that when additional elements are presented as means to perform the abstract idea, without supplying significantly more than that application, the claims fall into MPEP 2106.05(f) and are not more than the abstract idea.
Dependent claims 2-6 and 8-13, provide additional generation steps by the CBDC system, and therefore are additional steps of the abstract idea, since they do not provide any additional elements, the claims remain rejected under 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,878,409 B1 Chheda et al in view of US 2020/0005290 A1 Madisetti et al..

Regarding claim 1, Chheda teaches a method for the modification of a balance on a plurality of cross-border digital currency (CBDC) systems (Chheda Col. 3, Lns. 31-46, the bank includes cross-border; Col. 4, Lns. 50-65, the transfer system may send messages between banks, and Col. 5, Lns. 10-20, cross-border payments are facilitated using digital cash), the method comprising: 
establishing, by a CBDC system, via an integrated Application Programming Interfaced-based digital currency integrator mechanism, a peer-to-peer bi-lateral payment agreement with a fiat-based account (Chheda Col. 6, Lns. 10-15, digital to fiat currency transfers; Col. 7, Lns. 30-43, network interface with program logic to perform cross border transactions; Col. 9, Lns. 57-67, the two branches contain user IDs and passwords to transfer money between the two, and follow a smart contract for the DLT, digital, transfer to fiat based banks); 
assigning, by the CBDC system, to a user application, a token (Chheda Col. 8, Lns. 60-67, the user is assigned an ID and password to access the system; Col. 9, Lns. 57-65); 
receiving, by a messaging layer integrated into the CBDC system, from the user application, an identification of a request for a banking transaction and an identification of the token (Chheda Col. 6, Lns. 41-65, a user sends a request message, and may identify the bank associated with the user; Col. 8, Lns. 60-67, the user is assigned an ID and password to access the system); 
executing, by the CBDC system, a smart contract transaction associated with the banking transaction (Chheda Col. 9, Lns. 60-67, different branches enter into a smart contract, and perform the transaction); 
and directing, by the CBDC system, via the integrator mechanism, the fiat-based account to modify an account identified in the request for the banking transaction in accordance with the smart contract transaction (Chheda Col. 6, Lns. 41-67, the branches take the request, and determine the identity and security password, and according to the smart contract using digital currency in fat based bank accounts to update the account balance).
Chheda fails to explicitly disclose the method being a blockchain account, the token in a blockchain, wherein the banking transaction comprises an instruction to use the token to transfer funds from a blockchain account to the fiat-based account and being executed in the blockchain. 
Madisetti is in the field of blockchain payments (Madisetti Abstract, blockchain transaction) and teaches the method being a blockchain account (Madisetti Para. [0076] the participants in money transfer create accounts within a blockchain), the token in a blockchain (Madisetti Para. [0084] when a smart contract is created, the transaction may be given a certification token to complete the transaction), wherein the banking transaction comprises an instruction to use the token to transfer funds from a blockchain account to the fiat-based account and being executed in the blockchain (Madisetti Para. [0077-0084] the accounts are protected blockchain accounts and the exchange of money may be certified using a token; Para. [0170] the participants in the contract may have a fiat based account for the transfer of money). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transfer of money between digital and fiat currency of Chheda with the transfer of funds specifically using a token executed on a blockchain as taught by Madisetti. The motivation for doing so would be to allow transfer of funds from a specific account, especially when a user has multiple blockchain accounts within the same ledger, as to not cause confusion or errors (Madisetti Para. [0007]). 

Regarding claim 2, modified Chheda teaches the method of claim 1, wherein receiving, further comprises receiving, by the messaging layer, from the user application, an identification of a request for a multi-currency transaction (Chheda Col. 12, Lns. 1-15, multi-national companies may transfer money between countries, and therefore may convert currency whether digital or fiat).

Regarding claim 3, modified Chheda teaches the method of claim 1 further comprising generating, by the CBDC system, a report of transactions including an identification of the requested banking transaction (Chheda Col. 8, Lns. 55-60, transactions are recorded; Col. 15, Lns. 13-27, all transactions are recorded, and may be further verified with a notary).

Regarding claim 4, modified Chheda teaches the method of claim 1. Chheda fails to explicitly disclose further comprising generating, by the CBDC system, an audit of transactions including an identification of the requested banking transaction. 
Madisetti teaches further comprising generating, by the CBDC system, an audit of transactions including an identification of the requested banking transaction (Madisetti Para. [0076] the contracts between parties may be recorded; keeping a record of transaction with identification information is saved, and therefore may be generated when an audit is requested). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transaction of Chheda with the ability to record transaction information as taught by Madisetti. The motivation for doing so would be to provide a secure electronic transaction process, with maximum transparency, and being able to have both provides improvement to ease of access for users (Madisetti Para. [0007]).  

Regarding claim 5, modified Chheda teaches the method of claim 1 further comprising generating, by the CBDC system, a treasury management report including an identification of the requested banking transaction (Chheda Col. 8, Lns. 55-60, transactions are recorded; Col. 15, Lns. 13-27, all transactions are recorded, and may be further verified with a notary; Col. 3, Lns. 50-65, the accounts correspond to banks, and are able to manage of behalf of the banks).

Regarding claim 6, modified Chheda teaches the method of claim 1 further comprising generating, by the CBDC system, a regulatory report including an identification of the requested banking transaction (Chheda Col. 8, Lns. 55-60, transactions are recorded; Col. 15, Lns. 13-27, all transactions are recorded, and may be further verified with a notary; Col. 9, Lns. 1-6, regulatory oversight).

Regarding claim 7, Chheda teaches a method for the modification of a balance account on a plurality of cross-border digital currency (CBDC) systems (Chheda Col. 3, Lns. 31-46, the bank includes cross-border; Col. 4, Lns. 50-65, the transfer system may send messages between banks, and Col. 5, Lns. 10-20, cross-border payments are facilitated using digital cash), the method comprising: 
establishing, by a CBDC system, via an integrated Application Programming Interfaced-based digital currency integrator mechanism, a peer-to-peer bi-lateral payment agreement with a representative money account (Chheda Col. 6, Lns. 10-15, digital to fiat currency transfers; Col. 7, Lns. 30-43, network interface with program logic to perform cross border transactions; Col. 9, Lns. 57-67, the two branches contain user IDs and passwords to transfer money between the two, and follow a smart contract for the DLT, digital, transfer to fiat based banks; Col. 19, Lns. 34-38, the subject may include fiat funds transfers, but may be easily exchanged with non-fiat currencies, and cryptocurrencies, also known as representative money); 
assigning, by the CBDC system, to a user application, a token (Chheda Col. 8, Lns. 60-67, the user is assigned an ID and password to access the system; Col. 9, Lns. 57-65); 
receiving, by a messaging layer integrated into the CBDC system, from the user application, an identification of a request for a banking transaction and an identification of the token (Chheda Col. 6, Lns. 41-65, a user sends a request message, and may identify the bank associated with the user; Col. 8, Lns. 60-67, the user is assigned an ID and password to access the system); 
executing, by the CBDC system, a smart contract transaction associated with the banking transaction (Chheda Col. 9, Lns. 60-67, different branches enter into a smart contract, and perform the transaction); 
and directing, by the CBDC system, via the integrator mechanism, the representative money account to modify an account identified in the request for the banking transaction in accordance with the smart contract transaction (Chheda Col. 6, Lns. 41-67, the branches take the request, and determine the identity and security password, and according to the smart contract using digital currency in fat based bank accounts to update the account balance).
Chheda fails to explicitly disclose the method a blockchain account, the token in a blockchain, wherein the banking transaction comprises an instruction to use the token to transfer funds from a blockchain account to the fiat-based account and being executed in the blockchain. 
Madisetti teaches the method a blockchain account (Madisetti Para. [0076] the participants in money transfer create accounts within a blockchain), the token in a blockchain (Madisetti Para. [0084] when a smart contract is created, the transaction may be given a certification token to complete the transaction), wherein the banking transaction comprises an instruction to use the token to transfer funds from a blockchain account to the fiat-based account and being executed in the blockchain (Madisetti Para. [0077-0084] the accounts are protected blockchain accounts and the exchange of money may be certified using a token; Para. [0170] the participants in the contract may have a fiat based account for the transfer of money). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transfer of money between digital and fiat currency of Chheda with the transfer of funds specifically using a token executed on a blockchain as taught by Madisetti. The motivation for doing so would be to allow transfer of funds from a specific account, especially when a user has multiple blockchain accounts within the same ledger, as to not cause confusion or errors (Madisetti Para. [0007]). 

Regarding claim 8, modified Chheda teaches the method of claim 7, wherein receiving, further comprises receiving, by the messaging layer, from the user application, an identification of a request for a credit card transaction (Chheda Col. 13, Lns. 57-67, the requests may be credits, available through banks).

Regarding claim 9, modified Chheda teaches the method of claim 7, wherein receiving, further comprises receiving, by the messaging layer, from the user application, an identification of a request for a multi-currency transaction (Chheda Col. 12, Lns. 1-15, multi-national companies may transfer money between countries, and therefore may convert currency whether digital or fiat).

Regarding claim 10, modified Chheda teaches the method of claim 7, further comprising generating, by the CBDC system, a report of transactions including an identification of the requested banking transaction (Chheda Col. 8, Lns. 55-60, transactions are recorded; Col. 15, Lns. 13-27, all transactions are recorded, and may be further verified with a notary).

Regarding claim 11, modified Chheda teaches the method of claim 7. Chheda fails to explicitly disclose further comprising generating, by the CBDC system, an audit of transactions including an identification of the requested banking transaction.
Madisetti teaches further comprising generating, by the CBDC system, an audit of transactions including an identification of the requested banking transaction (Madisetti Para. [0076] the contracts between parties may be recorded; keeping a record of transaction with identification information is saved, and therefore may be generated when an audit is requested). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transaction of Chheda with the ability to record transaction information as taught by Madisetti. The motivation for doing so would be to provide a secure electronic transaction process, with maximum transparency, and being able to have both provides improvement to ease of access for users (Madisetti Para. [0007]).  

Regarding claim 12, modified Chheda teaches the method of claim 7, further comprising generating, by the CBDC system, a treasury management report including an identification of the requested banking transaction (Chheda Col. 8, Lns. 55-60, transactions are recorded; Col. 15, Lns. 13-27, all transactions are recorded, and may be further verified with a notary; Col. 3, Lns. 50-65, the accounts correspond to banks, and are able to manage of behalf of the banks).

Regarding claim 13, modified Chheda teaches the method of claim 7 further comprising generating, by the CBDC system, a regulatory report including an identification of the requested banking transaction (Chheda Col. 8, Lns. 55-60, transactions are recorded; Col. 15, Lns. 13-27, all transactions are recorded, and may be further verified with a notary; Col. 9, Lns. 1-6, regulatory oversight).

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Regarding Double Patenting, claims 9-13 have been amended to correct the error in duplicate claims. 
Regarding 101, Examiner notes that the claims must fall within an enumerated sub-grouping, which are defined as fundamental economic principles or practices, commercial or legal interactions, but they do not make the examples of those sub-groupings as limiting features. Therefore, when the claim recites steps for exchanging money, they are being qualified as an economic practice, and means to complete a commercial interaction. The additional elements, such as blockchain smart contracts, are not used to determining if the claims recite a judicial exception, but rather should be used to determine integration into a practical application, or significantly more. Applicant focuses on an API integrator that is able to change information on two accounts, one being blockchain and the other being a fiat account. Examiner would note that this constitutes application of the abstract idea on computer elements, the changing of data, using a computer, does not show an improvement to a computer system. Additionally, using nodes within a computer network further implements the abstract idea with computer elements, and does not provide a system that give the abstract idea any meaningful limitation, or integration into a practical application. Changing information on a computer database, and using a computer to complete a transaction does not modify the how a computer system operates, but it merely show the implementation of the abstract idea. Applicant states that the use of a particular machine, which they claims are API-based digital currency integrator mechanism, and cross-border digital currency system, but Examiner would not that these “system” are not in fact particular machines, but rather the steps being taken on processors of computers, and does not indicate that there needs to be a specific processor with special capabilities to perform the abstract idea. Additionally, merely claiming improved functionally by applying the abstract idea on a computer, without any indication as to how abstract idea would impact the functioning, does not show practical application of an abstract idea. Lastly, the recitation of a few different types of computer elements, or application of different ideas on computer elements, does not provide significantly more than the abstract idea being applied to computer elements. Therefore, the claims remain rejected under 101. 
Regarding 103, Applicant directs attention to the following claim limitations. First, a peer-to-peer bi-lateral agreement between a cross-border digital currency system and a fiat-based account. Examiner notes that the claim limitation establishes an agreement between one digital currency system and another fiat based account, there is no limitation that requires the digital currency to not also be backed with fiat currency. The Applicant assertion that the sending users digital currency system must not be fiat backed, is not supported by the claim language. Therefore, if a sender has fiat currency, exchanges it for digital currency, and then enters into an agreement with another user to send their digital currency to the receivers fiat account, would teach the claim limitation of making an agreement between two peers, one supplying digital currency, and the other receiving fiat currency. Previously Hurry was used to teach that the exchange may occur on a blockchain, but was not introduced to teach that digital currency cannot be backed by fiat currency, especially because the claim does not limit the digital currency in such a way. Examiner agrees the claims do not require association of digital currency to physical currency, but the claims, as recited to not exclude digital currency that may be linked to the physical currency. Therefore, the secondary reference is not used to teach the limitation of exchanging currency between peers. The amended claim language includes stating that the specific blockchain token is used to exchange the currencies between digital and fiat accounts. Hurry may teach blockchain accounts but did not specifically teach a token on the blockchain to exchange currencies. New reference Madisetti was introduced to teach that a token secured by blockchain may be used to transfer digital currency and fiat currency between peers, and therefore is able to fill gaps found in Chheda. For these reasons, Examiner maintains the 103 rejection for claims 1-13. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. "A blockchain-based framework of cross-border e-commerce supply chain" Lie et al. International Journal of Information Management. 24 December 2019 teaches cross-border e-commerce that uses blockchain to perform transactions. US 2020/0151682 A1 Hurry et al. teaches digital currency transfer (Abstract). US 2019/0333051 A1 Brogger teaches swapping of currency using tokens and decentralized nodes (Abstract); US 2018/ 0268382 A1 Wasserman teaches blockchain digital currency to perform banking (Abstract). 

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627